 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         2:18-CR-391-KJD-VCF

 9                  Plaintiff,                       Preliminary Order of Forfeiture

10           v.

11 JOSE ANTONIO LOPEZ-VERDUGO,

12                  Defendant.

13           This Court finds Jose Antonio Lopez-Verdugo pled guilty to Counts One and Two of
14 a Two-Count Superseding Criminal Information charging him in Count One with

15 conspiracy to distribute a controlled substance-heroin and methamphetamine in violation of

16 21 U.S.C. §§ 841(a)(1) and 846. Superseding Criminal Information, ECF No. 44; Plea

17 Agreement, ECF No. 46; Arraignment & Plea, ECF No. 47.

18           This Court finds Jose Antonio Lopez-Verdugo agreed to the forfeiture of the
19 property and the imposition of the in personam criminal forfeiture money judgment set forth

20 in the Plea Agreement, the Stipulation to Modify the Plea Agreement, and the Forfeiture

21 Allegation of the Superseding Criminal Information. Superseding Criminal Information,

22 ECF No. 44; Plea Agreement, ECF No. 46; Arraignment & Plea, ECF No. 47; Stipulation

23 to Modify the Plea Agreement, ECF. No. 49.

24           This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
25 of America has shown the requisite nexus between property set forth in the Plea Agreement,

26 the Stipulation to Modify the Plea Agreement, and the Forfeiture Allegation of the

27 Superseding Criminal Information and the offense to which Antonio Lopez-Verdugo pled

28 guilty.
 1          The following property is (1) any property, real or personal, which constitutes or is

 2   derived from proceeds traceable to a violation of 21 U.S.C. § 841(a)(1), a specified unlawful

 3   activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), or 21 U.S.C. § 846,

 4   conspiracy to commit such offense; (2) any property constituting, or derived from, any

 5   proceeds obtained, directly or indirectly as the result of violations of 21 U.S.C. §§ 841(a)(1)

 6   and 846; (3) any property used, or intended to be used, in any manner or part, to commit, or

 7   to facilitate the commission of violations of 21 U.S.C. §§ 841(a)(1) and 846; and (4) all

 8   moneys, negotiable instruments, securities, or other things of value furnished or intended to

 9   be furnished in exchange for a controlled substance or listed chemical in violation of 21

10   U.S.C. §§ 841(a)(1) and 846 all proceeds traceable to such an exchange, and all moneys,

11   negotiable instruments, and securities used or intended to be used to facilitate any violation

12   of 21 U.S.C. §§ 841(a)(1) and 846, and is subject to forfeiture pursuant to 18 U.S.C. §

13   981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1) and 853(a)(2); 21 U.S.C. §

14   881(a)(6) with 28 U.S.C. § 2461(c); and 21 U.S.C. 853(p): $19,104 (property)

15          and an in personam criminal forfeiture money judgment of $59,500, and that the

16   property will be applied toward the payment of the money judgment.

17          This Court finds that the United States of America may amend this order at any time

18   to add subsequently located property or substitute property to the forfeiture order pursuant

19   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

20          The in personam criminal forfeiture money judgment complies with Honeycutt v.

21   United States, 137 S. Ct. 1626 (2017).

22          This Court finds the United States of America is now entitled to, and should, reduce

23   the aforementioned property to the possession of the United States of America.

24          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

25   DECREED that the United States of America should seize the aforementioned property.

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

27   States of America recover from Jose Antonio Lopez-Verdugo an in personam criminal

28   forfeiture money judgment of $59,500.
                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 2   rights, ownership rights, and all rights, titles, and interests of Jose Antonio Lopez-Verdugo

 3   in the aforementioned property are forfeited and are vested in the United States of America

 4   and shall be safely held by the United States of America until further order of the Court.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 6   of America shall publish for at least thirty (30) consecutive days on the official internet

 7   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 8   describe the forfeited property, state the time under the applicable statute when a petition

 9   contesting the forfeiture must be filed, and state the name and contact information for the

10   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

11   and 21 U.S.C. § 853(n)(2).

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

13   or entity who claims an interest in the aforementioned property must file a petition for a

14   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

15   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §

16   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

17   right, title, or interest in the forfeited property and any additional facts supporting the

18   petitioner’s petition and the relief sought.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

20   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

21   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

22   not sent, no later than sixty (60) days after the first day of the publication on the official

23   internet government forfeiture site, www.forfeiture.gov.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

25   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

26   Attorney’s Office at the following address at the time of filing:

27   ///

28   ///
                                                      3
 1                 Daniel D. Hollingsworth
                   Assistant United States Attorney
 2                 James A. Blum
                   Assistant United States Attorney
 3                 501 Las Vegas Boulevard South, Suite 1100
                   Las Vegas, Nevada 89101.
 4

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 6   described herein need not be published in the event a Declaration of Forfeiture is issued by

 7   the appropriate agency following publication of notice of seizure and intent to

 8   administratively forfeit the above-described property.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

10   copies of this Order to all counsel of record.

11          DATED _____________________,
                   January 24            2020.

12

13

14                                               HONORABLE ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   January 17, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
